Exhibit 10.2

 

AMENDMENT NO. 1
TO
SIXTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT

OF

BLACK CREEK DIVERSIFIED PROPERTY OPERATING PARTNERSHIP LP

 

This Amendment No. 1 (this “Amendment”) to the Sixth Amended and Restated
Limited Partnership Agreement of Black Creek Diversified Operating Partnership
LP (the “Partnership”) is executed as of August 13, 2018 by Black Creek
Diversified Property Fund Inc., a Maryland corporation, in its capacity as the
sole general partner of the Partnership (the “General Partner”).

 

RECITALS

 

WHEREAS, the Partnership was formed on April 12, 2005 as a limited partnership
under the laws of the State of Delaware, pursuant to a Certificate of Limited
Partnership filed with the Office of the Secretary of State of the State of
Delaware on April 12, 2005;

 

WHEREAS, the Partnership is governed by, and the respective rights and
obligations of the General Partner and the Limited Partners of the Partnership
are set forth in, that certain Sixth Amended and Restated Limited Partnership
Agreement, dated as of September 1, 2017 (the “Partnership Agreement”). 
Capitalized terms used herein but not otherwise defined shall have the meanings
ascribed to them in the Partnership Agreement;

 

WHEREAS, the General Partner desires to correct a scrivener’s error in the
Partnership Agreement to add certain redemption and registration rights for
holders of Class S Units or Class S REIT Shares, and to make certain related
changes; and

 

WHEREAS, pursuant to Article 11 of the Partnership Agreement, the General
Partner is entitled to effect this Amendment without the consent of the Limited
Partners.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
General Partner hereby agrees as follows:

 

1.                                      Amendments.

 

(a)                                 The definition of “REIT SHARES AMOUNT” is
replaced with the following:

 

“REIT SHARES AMOUNT” means, with respect to any Class of Tendered Units, a
number of REIT Shares of such Class equal to the product of the number of
Partnership Units of such Class offered for exchange by a Tendering Party,
multiplied by the Conversion Factor for such Class of Partnership Units as
adjusted to and including the Specified Redemption Date; provided that in the
event the General Partner issues to all holders of REIT Shares rights, options,

 

--------------------------------------------------------------------------------


 

warrants or convertible or exchangeable securities entitling the shareholders to
subscribe for or purchase REIT Shares, or any other securities or property
(collectively, the “rights”), and the rights have not expired at the Specified
Redemption Date, then the REIT Shares Amount shall also include the rights
issuable to a holder of the REIT Shares Amount of REIT Shares on the record date
fixed for purposes of determining the holders of REIT Shares entitled to rights.

 

(b)                                 Section 8.5(a) is replaced with the
following:

 

Subject to Sections 8.5(b), 8.5(c), 8.5(d), 8.5(e) and 8.5(f) and the provisions
of any agreements between the Partnership and one or more Limited Partners with
respect to Partnership Units held by them, each Limited Partner other than the
General Partner, after holding Series 1 Class E Units, Series 2 Class E Units,
Class S Units or Class I Units for at least one year (such Partnership Units,
“Eligible Units”), shall have the right (subject to the terms and conditions set
forth herein) to require the Partnership to redeem (a “Redemption”) all or a
portion of the Eligible Units held by such Limited Partner in exchange (a
“Redemption Right”) for Class E REIT Shares (with respect to Eligible Units that
are Series 1 Class E Units), Class S REIT Shares (with respect to Eligible Units
that are Class S Units) or Class I REIT Shares (with respect to Eligible Units
that are Series 2 Class E Units or Class I Units) issuable on, or the Cash
Amount payable on, the Specified Redemption Date, as determined by the General
Partner in its sole discretion, provided that such Eligible Units (the “Tendered
Units”) shall have been outstanding for at least one year. Any Redemption Right
shall be exercised pursuant to a Notice of Redemption delivered to the
Partnership (with a copy to the General Partner) by the Limited Partner
exercising the Redemption Right (the “Tendering Party”). Within 30 days of
receipt of a Notice of Redemption, the Partnership will send to the Limited
Partner submitting the Notice of Redemption a response stating whether the
General Partner has determined the applicable Eligible Units will be redeemed
for REIT Shares or the Cash Amount. Within 30 days of the Partnership’s delivery
of its response, the Limited Partner must affirm to the Partnership that such
Limited Partner wishes to proceed with the Redemption, or the request for
Redemption will be cancelled (the date such affirmation is received by the
Partnership is the “Affirmation Date”). Following such affirmation, the Limited
Partner shall still be entitled to withdraw the Notice of Redemption if (i) it
provides notice to the Partnership that it wishes to withdraw the request and
(ii) the Partnership receives the notice no less than two business days prior to
the Specified Redemption Date.

 

No Limited Partner may deliver more than two Notices of Redemption during each
calendar year. A Limited Partner may not exercise the Redemption Right for less
than 1,000 Partnership Units or, if such Limited Partner holds less than 1,000
Partnership Units, all of the Partnership Units held by such Partner. The
Tendering Party shall have no right, with respect to any Partnership Units so
redeemed, to receive any distribution paid with respect to such Partnership
Units

 

2

--------------------------------------------------------------------------------


 

if the record date for such distribution is on or after the Specified Redemption
Date.

 

(c)                                  Section 8.5(b) is replaced with the
following:

 

If the General Partner elects to redeem Tendered Units for REIT Shares rather
than cash, then (I) Tendered Units that are Class 1 Class E Units shall be
redeemed for Class E REIT Shares, Tendered Units that are Class S Units shall be
redeemed for Class S REIT Shares and Tendered Units that are Series 2 Class E
Units or Class I Units shall be redeemed for Class I REIT Shares and (II) the
Partnership shall direct the General Partner to issue and deliver such REIT
Shares to the Tendering Party pursuant to the terms set forth in this
Section 8.5(b), in which case, (i) the General Partner, acting as a distinct
legal entity, shall assume directly the obligation with respect thereto and
shall satisfy the Tendering Party’s exercise of its Redemption Right, and
(ii) such transaction shall be treated, for federal income tax purposes, as a
transfer by the Tendering Party of such Tendered Units to the General Partner in
exchange for REIT Shares. The percentage of the Tendered Units tendered for
Redemption by the Tendering Party for which the General Partner elects to issue
REIT Shares (rather than cash) is referred to as the “Applicable Percentage.” In
making such election to acquire Tendered Units, the Partnership shall act in a
fair, equitable and reasonable manner that neither prefers one group or class of
Limited Partners over another nor discriminates against a group or class of
Limited Partners. If the Partnership elects to redeem any number of Tendered
Units for REIT Shares rather than cash, on the Specified Redemption Date, the
Tendering Party shall sell such number of the Tendered Units to the General
Partner in exchange for a number of REIT Shares equal to the product of (A) the
REIT Shares Amount, (B) the Applicable Percentage and (C) solely with respect to
Redemption of Series 2 Class E Units, a number, expressed as a percentage,
determined by dividing the Value of Class E REIT Shares by the Value of Class I
REIT Shares, such values determined in each case as of the end of the Specified
Redemption Date. Such number of REIT Shares shall be delivered by the General
Partner as duly authorized, validly issued, fully paid and accessible REIT
Shares free of any pledge, lien, encumbrance or restriction, other than the
Aggregate Share Ownership Limit (as calculated in accordance with the Articles
of Incorporation) and other restrictions provided in the Article of
Incorporation, the bylaws of the General Partner, the Securities Act and
relevant state securities or “blue sky” laws. Notwithstanding the provisions of
Section 8.5(a) and this Section 8.5(b), the Tendering Parties shall have no
rights under this Agreement that would otherwise be prohibited under the
Articles of Incorporation.

 

(d)                                 Section 8.5(f) is replaced with the
following:

 

A redemption fee may be charged in connection with an exercise of Redemption
Rights pursuant to this Section 8.5. Without limiting the generality of the
foregoing, unless a waiver of such fee has been granted or a higher or lower fee

 

3

--------------------------------------------------------------------------------


 

was set forth in the applicable offering documents for the Partnership Units (or
offering documents for a security or interest that was exchanged for Partnership
Units at the option of the Partnership), a redemption fee of 1.0% of the Cash
Amount or REIT Shares otherwise payable to a Limited Partner (i) upon redemption
of Series 1 Class E Units (other than Series 1 Class E Units issued to the
General Partner) pursuant to this Section 8.5 shall be paid by such Limited
Partner to Dividend Capital Exchange Facilitators LLC, and (ii) upon redemption
of Series 2 Class E Units, Class S Units or Class I Units pursuant to this
Section 8.5 shall be paid by such Limited Partner to BC Exchange Advisor Group
LLC; the Operating Partnership shall deduct such amount from the Cash Amount or
REIT Shares otherwise payable to such Limited Partner and pay it to Dividend
Capital Exchange Facilitators LLC or BC Exchange Advisor Group LLC, as
applicable, on behalf of the Limited Partner.

 

(e)                                  Section 8.6 is replaced with the following:

 

8.6  Registration. Subject to the terms of any agreement between the General
Partner and one or more Limited Partners with respect to Series 2 Class E Units,
Series 1 Class E Units, Class S Units or Class I Units held by them:

 

(a)  Registration of the Common Stock. The General Partner agrees to file with
the Commission a registration statement covering the resale of the REIT Shares
that may be issued upon redemption of such Partnership Units pursuant to
Section 8.5 (“Redemption Shares”) if a Limited Partner or Limited Partners who
together hold Redemption Shares of a single Class that have an aggregate value
of at least $10 million (based on the then current price) request that the
General Partner register for resale such Redemption Shares. Such requests shall
be made in writing and shall state the number of Redemption Shares to be
disposed of. Within 30 days after receipt of a request for registration,
whatever the amount of the Redemption Shares requested to be registered, the
General Partner shall give written notice of such request to all other Limited
Partners holding Partnership Units; provided however, that the General Partner
shall be obligated to give such notice no more than one time in any six-month
period. Further, the General Partner shall include in a registration statement
all such Redemption Shares with respect to which the General Partner has
received written requests for inclusion therein (whether or not such Redemption
Shares have been issued) within 15 days after the receipt of the General
Partner’s notice. The General Partner further agrees to use its commercially
reasonable efforts to file the registration statement within 90 days of its
receipt of the written request described above, and to maintain the
effectiveness of such registration statement for a period of no more than two
years.

 

(b)    Listing on Securities Exchange. If the General Partner shall list or
maintain the listing of Class E REIT Shares, Class S REIT Shares or Class I REIT
Shares on any securities exchange or national market system, it will at its
expense and as necessary to permit the registration and sale of the Redemption
Shares of such listed class or classes hereunder, list thereon, maintain and,
when necessary, increase such listing to include such Redemption Shares.

 

4

--------------------------------------------------------------------------------


 

(c)    Registration Not Required. Notwithstanding the foregoing, the General
Partner shall not be required to file or maintain the effectiveness of a
registration statement covering the resale of Redemption Shares if, in the
opinion of counsel to the General Partner, such Redemption Shares could be sold
by the holders thereof pursuant to Rule 144 under the Securities Act, or any
successor rule thereto.

 

2.                                      Ratification.  The Partnership Agreement
and its terms and provisions, as modified by this Amendment, are hereby ratified
and affirmed, and shall remain in full force and effect.

 

[remainder of page intentionally left blank]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been executed as of the day and year
first above written.

 

 

GENERAL PARTNER:

 

 

 

BLACK CREEK DIVERSIFIED PROPERTY FUND INC.,

 

a Maryland corporation

 

 

 

 

By:

/s/ Lainie P. Minnick

 

Name:

Lainie P. Minnick

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------